Exhibit 10.3

Form of Change in Control Agreement

Henry Schein, Inc.

135 Duryea Road

Melville, New York 11747

                          ,         

[insert address]

Dear                         :

In recognition of the Henry Schein, Inc.’s (“HSI” or the “Company”) desire to
assure your continued services in the event of a pending or actual Change in
Control (as hereinafter defined) of HSI, the Company’s Board of Directors is
pleased to offer you the Change in Control protection outlined in this letter
agreement (the “Agreement”).

1.    Term of Agreement. The term of this Agreement shall commence on
                                      ,            (the “Effective Date”) and
continue in full force and effect indefinitely.

2.    Entitlement to Severance Benefits.

(a)    Cash Severance Benefit. In the event your employment is terminated (a
“Termination”) by the Company without Cause or by you for Good Reason, in either
case within two years following a Change in Control, you shall be entitled to
receive the sum of the following, payable in a cash: (i) Base Salary through the
Termination date, which shall be paid no later than 15 days after the
Termination date; (ii) a pro rata annual incentive compensation award based on
actual achievement of the specified goals for the year in which the Termination
occurs, which shall be paid in the calendar year immediately following the
calendar year in which the Termination date occurs, and (iii) an amount equal to
200% of the sum of your Base Salary plus your target annual cash bonus which
will be paid on the first business day immediately following the six-month
anniversary of the Termination date. In addition, notwithstanding the foregoing,
in the event your employment is terminated by the Company without Cause or by
you for Good Reason, in either case (x) within 90 days prior to the effective
date of a Change in Control, or (y) after the first public announcement of the
pendency of the Change in Control, such termination shall, upon the effective
date of a Change in Control, be deemed to be a “Termination” covered under the
preceding sentence of this Section 2(a), and you shall be entitled to the
amounts provided for under the preceding sentence.



--------------------------------------------------------------------------------

(b)    Other Severance Benefits. In the event you are entitled to the amounts
provided for in Section 2(a) hereof, and notwithstanding anything to the
contrary contained in any stock option or restricted stock agreement, you shall
also be entitled to the following: (i) immediate vesting of all outstanding
stock options to the fullest extent permitted under the applicable stock option
plan; (ii) elimination of all restrictions on any restricted or deferred stock
awards outstanding at the time of Termination, (iii) immediate vesting of all
restricted or deferred stock awards and non-qualified retirement benefits,
(iv) settlement of all deferred compensation arrangements in accordance with any
then applicable deferred compensation plan or election form (v) continued
participation in all HSI’s welfare benefit plans (including, without limitation,
health coverage and other benefit plans and programs pursuant to which benefits
are provided to you as of the Termination date) at the same benefit level at
which you were participating on the Termination date for a period of 24 months
unless and until the date or dates you receive substantially equivalent coverage
from a subsequent employer. Notwithstanding the foregoing, in the event the plan
under which you were receiving health benefits immediately prior to your
Termination is not fully-insured, then the Company shall either (A) provide
health coverage to you pursuant to a fully-insured replacement policy or (B) in
lieu of such health coverage, pay to you two annual cash payments equal to the
cost for you to obtain a replacement policy (i.e., the premium costs), as
determined on the Termination date, which will be paid on each of the 12-month
anniversary and the 24-month anniversary of your Termination date.

(c)    In the event you become entitled to payments under this Section 2 or any
other amounts (whether pursuant to the terms of this Agreement or any other
plan, arrangement or agreement with the Company (collectively the “Payments”),
all or a portion of which become subject to tax imposed under Section 4999 of
the Internal Revenue Code of 1986, as amended (the “Code”) (or any other similar
tax, but excluding any income tax of any nature) (“Excise Tax”), then the
Payments shall be either (A) delivered in full or (B) delivered as to such
lesser extent, as would result in no portion of such amounts being subject to
the Excise Tax, whichever of the foregoing results in the receipt by you on a
net after-tax basis of the greatest amount, notwithstanding that all or some of
the amounts may be taxable under Code Section 4999. If a reduction is to occur
pursuant to clause (B) of the prior sentence, unless an alternative election is
permitted by, and does not result in taxation under, Code Section 409A and
timely elected by you, the Payments shall be cutback to an amount that would not
give rise to any Excise Tax by reducing payments and benefits in the following
order: (1) accelerated vesting of restricted stock awards, to the extent
applicable; (2) accelerated vesting of stock options, to the extent applicable;
(3) payments under Section 2(a)(iii) hereof; and (4) continued health insurance
under Section 2(b)(v) hereof.

(d)    For purposes of determining whether any of the Payments will be subject
to the Excise Tax and the amount of such Excise Tax, (i) the Payments shall be
treated as “parachute payments” within the meaning of Section 280G(b)(2) of the
Code, and all “parachute payments” in excess of the “base amount” (as defined
under Section 280G(b)(3) of the Code) shall be treated as subject to the Excise
Tax, unless and except to the extent that, in the written opinion (at the
substantial authority level) of the Company’s independent certified public
accountants appointed prior to any change in ownership (as defined under
Section 280G(b)(2) of the Code) or tax counsel selected by such accountants (the
“Accountants”) such Payments (in whole or in part) either do not constitute
“parachute payments,” represent reasonable compensation for services actually
rendered within the meaning of Section 280G(b)(4) of the Code in excess of the
“base amount” or are otherwise not subject to the Excise Tax, and (ii) the value
of any non-cash benefits or any deferred payment or benefit shall be determined
by the Accountants in accordance with the principles of Section 280G of the
Code.

 

2



--------------------------------------------------------------------------------

(e)    For purposes of determining whether clause (A) or clause (B) of
Section 2(c) applies to the amount of the Payments, your actual marginal rate of
federal income taxation in the calendar year in which the Payments are to be
paid shall be used and the actual marginal rate of taxation in the state and
locality of your residence for the calendar year in which the Payments are to be
made shall be used, net of the maximum reduction in federal income taxes which
could be obtained from deduction of such state and local taxes if paid in such
year, after taking into account the limitation on the deductibility of itemized
deductions, including such state and local taxes under Section 68 of the Code.

(f)    No Mitigation; No Offset. In the event of any Termination, you shall be
under no obligation to seek other employment and no amounts due to you under
this Agreement shall be subject to offset due to any remuneration attributable
to subsequent employment that you may obtain.

(g)    Exclusivity of Severance Payments; Release. In the event you are entitled
to the amounts provided for in this Section 2, you shall not be entitled to any
other severance payments or severance benefits, whether contractual or not, from
HSI, or any payments by HSI on account of any claim by you of wrongful
termination, including claims under any federal, state or local human and civil
rights or labor laws. The Termination payments and benefits (other than the
obligations specified in Section 2(a)(i) and (ii) above) provided in this
Agreement shall be conditioned upon and subject to you executing a valid general
release reasonably satisfactory to HSI, releasing any and all claims arising out
of your employment (other than enforcement of this Agreement), any rights under
HSI’s incentive compensation and employee benefit plans, and any claim for any
non-employment related tort for personal injury (the “Release”). The Company
shall provide the Release to you within seven business days following the
Termination date. In order to receive the payments and benefits provided in this
Agreement, you shall be required to sign the Release within 45 days after it is
provided to you, and not revoke it within the seven-day period following the
date on which it is signed. Notwithstanding anything to the contrary contained
herein, all payments and benefits delayed pursuant to this Section 2(e), except
to the extent any such payments and benefits are subject to a six-month delay as
required by Section 409A of the Code and the regulations and guidance
promulgated thereunder (collectively “Code Section 409A”), shall be paid to you
in a lump sum on the first Company payroll date on or following the 60th day
after the Termination date, and any remaining payments or benefits due under
this Agreement shall be paid or provided in accordance with the normal payment
dates specified for them herein.

3.    Definitions. For purposes of this Agreement, the following terms shall
have the meanings ascribed to them.

(a)    “Base Salary” means the annualized rate of pay in effect on the
Termination date, provided that if a reduction in Base Salary is the basis for a
Termination for Good Reason, then “Base Salary” shall mean the rate of pay in
effect immediately prior to such reduction. As used herein, the term “Base
Salary” includes, without limitation, the annualized rate of any automobile
allowance in effect on the date of Termination, and the amount, as applicable,
of the Company’s matching 401(k) contribution and/or supplemental employment
retirement plan contribution for the full year preceding the date of the Change
in Control.

 

3



--------------------------------------------------------------------------------

(b)    “Cause” shall exist if: (i) you are convicted of, or plead nolo
contendere to, any felony which materially and adversely impacts HSI’s financial
condition or reputation, (ii) you engage in conduct that constitutes willful
gross neglect or willful gross misconduct in carrying out your duties which
materially and adversely impacts HSI’s financial condition or reputation, or
(iii) you violate Section 4 of this Agreement.

(c)    “Change in Control” shall be deemed to occur upon any of the following:
(i) acquisition of “beneficial ownership” (within the meaning of Rule 13d-3
promulgated under the Securities and Exchange Act of 1934, as amended (the
“Act”)) by any one “person” (as such term is defined in Section 3(a)(9) of the
Act) or by any two or more persons deemed to be one “person” (as used in
Section 13(d) or 14(d) of the Act)(each referred to as a “Person”) excluding
HSI, any subsidiary of HSI and any employee benefit plan sponsored or maintained
by HSI or any subsidiary of HSI (including any trustee of any such plan acting
in his or its capacity as trustee), of 33% or more of the combined total voting
power of the then-outstanding voting securities of HSI (the “Outstanding Voting
Securities”) without the prior express approval of the Board of Directors;
(ii) acquisition of “beneficial ownership” by any Person excluding HSI, any
subsidiary of HSI and any employee benefit plan sponsored or maintained by HSI
or any subsidiary of HSI (including any trustee of any such plan acting in his
or its capacity as trustee), of more than 50% of the combined total voting power
of the then Outstanding Voting Securities; (iii) directors elected to the Board
of Directors over any 24-month period (except in the case of a Change in Control
referred to in Section 2(a)(x) or (y), a twelve-month period) not nominated by
HSI’s Nominating & Corporate Governance Committee (or a committee of the Board
of Directors performing functions substantially similar to such committee)
represent 30% (except in the case of a Change in Control referred to in
Section 2(a)(x) or (y), a majority) or more of the total number of directors
constituting the Board of Directors at the beginning of the period, (or such
nomination results from an actual or threatened proxy contest); (iv) any merger,
consolidation or other corporate combination of HSI (a “Transaction”), other
than (x) a Transaction involving only HSI and one or more of its subsidiaries,
or (y) a Transaction immediately following which the stockholders of HSI
immediately prior to the Transaction continue to be the beneficial owners of
securities of the resulting entity representing more than 50% of the voting
power in the resulting entity, in substantially the same proportions as their
ownership of Outstanding Voting Securities immediately prior to the Transaction;
and (v) upon the sale of all or substantially all of the consolidated assets of
HSI, other than (x) a distribution to stockholders, or (y) a sale immediately
following which the stockholders of HSI immediately prior to the sale are the
beneficial owners of securities of the purchasing entity representing more than
50% of the voting power in the purchasing entity, in substantially the same
proportions as their ownership of Outstanding Voting Securities immediately
prior to the Transaction.

Solely for purposes of Section 2(a)(x) and (y), no Change in Control shall be
deemed to have occurred unless the circumstances of such Change in Control would
be treated as having resulted in the occurrence of a “change in control event”
as such term is defined in Treasury Regulation Section 1.409A-3(i)(5)(i).

 

4



--------------------------------------------------------------------------------

(d)    “Confidential Information” shall mean all information concerning the
business of HSI relating to any of their products, product development, trade
secrets, customers, suppliers, finances, and business plans and strategies.
Excluded from the definition of “Confidential Information” is information
(i) that is or becomes part of the public domain, other than through your breach
of this Agreement, or (ii) regarding HSI’s business or industry properly
acquired by you in the course of your career as an employee in HSI’s industry
and independent of your employment by HSI. For this purpose, information known
or available generally within the trade or industry of HSI shall be deemed to be
known or available to the public.

(e)    “Good Reason” shall mean your termination of your employment based upon
one or more of the following events (except as a result of a prior termination):
(i) any change in your position or responsibilities or assignment of duties
materially inconsistent with your status prior to the Change in Control;
(ii) following a business combination related to a Change in Control, a failure
to offer you a position in the combined business entity, having authority
equivalent in scope to the authority in the position held by you in the Company
immediately prior to such business combination; (iii) any decrease in your Base
Salary, target annual incentive or long- term incentive opportunity; (iv) any
breach of the terms of this Agreement by HSI after receipt of written notice
from you and a reasonable opportunity to cure such breach; (v) HSI fails to
obtain any successor entity’s assumption of its obligations to you hereunder; or
(vi) the Company requiring you to perform your services as an employee on an
ongoing basis at a location more than 75 miles distant from the location at
which you perform your services as of the date immediately prior to the Change
in Control.

4.    Non-Disclosure;Non-Solicitation;Non-Disparagement.

(a)    During the term and thereafter, you shall not, without HSI’s prior
written consent disclose to anyone (except in good faith in the ordinary course
of business) or make use of any Confidential Information except in the
performance of your duties hereunder or when required to do so by law. In the
event that you are so required by law, you shall give prompt written notice to
HSI sufficient to allow HSI the opportunity to object to or otherwise resist
such order.

(b)    During the term and for a period of 24 months thereafter, you shall not,
without HSI’s prior written consent, solicit for employment, whether directly or
indirectly, any person who (i) at the time is employed by HSI or any affiliate,
or (ii) was employed by HSI or any affiliate within three months prior to such
solicitation.

(c)    You agree that, during the term and thereafter (including following any
Termination for any reason) you will not make statements or representations, or
otherwise communicate, directly or indirectly, in writing, orally, or otherwise,
or take any action which may, directly or indirectly, disparage or be damaging
to HSI or its respective officers, directors, employees, advisors, businesses or
reputations. Notwithstanding the foregoing, nothing in this Agreement shall
preclude you from making truthful statements or disclosures that are required by
applicable law, regulation or legal process.

 

5



--------------------------------------------------------------------------------

5.    Resolution of Disputes. Any controversy or claim arising out of or
relating to this Agreement or any breach or asserted breach hereof shall be
resolved by binding arbitration, to be held at an office closest to HSI’s
principal offices in accordance with the rules and procedures of the American
Arbitration Association. Judgment upon the award rendered by the arbitrator(s)
may be entered in any court of competent jurisdiction. Pending the resolution of
any arbitration or court proceeding, HSI shall continue payment of all amounts
and benefits due you hereunder. All reasonable costs and expenses of any
arbitration or court proceeding (including fees and disbursements of counsel)
shall be promptly paid on your behalf by HSI; provided, however, that no such
expense reimbursement shall be made if and to the extent the arbitrator(s)
determine(s) that any of your litigation assertions or defenses were in bad
faith or frivolous.

6.    Effect of Agreement on Other Benefits. Except as specifically provided in
this Agreement, the existence of this Agreement shall not be interpreted to
prohibit or restrict your participation in any other employee benefit or other
plans or programs in which you currently participate.

7.    Not an Employment Agreement. This Agreement is not a contract of
employment between you and HSI. HSI may terminate your employment at any time,
subject to the terms hereof or any other agreement that might exist between you
and HSI.

8.    Assignability; Binding Nature. This Agreement shall be binding upon and
inure to the benefit of the parties and their respective successors, heirs (as
applies to you) and permitted assigns. HSI agrees that in the event of a sale or
transfer of assets, it shall, as a condition of such sale, require such assignee
or transferee to expressly assume HSI’s liabilities, obligations and duties
hereunder.

9.    Governing Law/Jurisdiction. This Agreement shall be governed by and
construed and interpreted in accordance with the laws of New York without
reference to principles of conflict of laws.

10.    Code Section 409A. It is intended that the provisions of this Agreement
comply with Code Section 409A, and all provisions of this Agreement (or of any
award of compensation, including equity compensation or benefits) shall be
construed in a manner consistent with the requirements for avoiding taxes or
penalties under Code Section 409A. Notwithstanding the foregoing, the Company
shall have no liability with regard to any failure to comply with Code
Section 409A. A termination of employment shall not be deemed to have occurred
for purposes of any provision of this Agreement providing for the payment of any
amounts or benefits, which are subject to Code Section 409A, upon or following a
termination of employment unless such termination is also a “separation from
service” within the meaning of Code Section 409A (and the guidance issued
thereunder) and, for purposes of any such provision of this Agreement,
references to a “resignation,” “termination,” “termination of employment,”
“retirement” or like terms shall mean separation from service.

*        *        *

 

6



--------------------------------------------------------------------------------

Please acknowledge your acceptance of the terms of this Agreement by executing
below and returning a copy to HSI.

 

    HENRY SCHEIN, INC.     By:     Dated:                              Accepted:
     

 

7